DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Ramasco fails to teach or suggest. Ramasco is directed towards a washing machine having a container (6 removable washing compartment). Ramasco further teaches the balancer having coupling grooves (51 coupling elements) to connect with the container (6 removable washing compartment).
Dawson (US 5,318,328) is directed towards a quick connect device wherein grooves engage threadably having a mating helical configuration.  Thereby suggesting using a helical shape to connect or join two surfaces.
 However, the combination is silent to the helical shape having a first surface having a first height outward with respect to the outer surface of the container body and a second surface having a second height outward with respect to the outer surface of the container body wherein the first height is less than the second height.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keith (US 4,829,792) teaches connecting two cylinders wherein an inner cylinder with a helical pitch in one direction and outer cylinder with a helical pitch another direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711